DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first action on the merits. Claims 1-20 are pending in the application and presented to be examined upon their merits.
Examiner’s  Comments
Intended Use-MPEP 2103 IC
Claim 1 recites, “merging…to obtain enhanced grant attributes; constructing a first data set using the enhanced grant attributes…; optimizing the first data set using the enhanced grant attributes…; generating a dynamic prediction engine for the grant request submission,…”
Claim 5 recites, “wherein obtaining the enhanced grant attributes…” is intended use being dependent on claims 1.
Claim 9 recites, “wherein the dynamic prediction… for the grant request submission.”
Claim 10 recites, a processor…, wherein the processor is configured by the instructions to: “…merge the validated to obtain enhanced attributes…; construct a first data set using the enhanced grant attributes…; optimize the first data…using the second data set;
Claim 14 recites, “wherein obtaining the enhanced grant attributes…” is intended use being dependent on claims 1.
Appicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter, 1987).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 [independent claim of the claims] is directed to a “financial institution computing system”. 
Claim 1 is directed to the abstract idea of “using rules to authorize a financial transaction” [the abstract idea of the ind. claim] which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “extract a set of grant records … based on a grant request submission, the set of grant records comprising one or more primary attributes associated with each of a grant record from the set of grant records; validate the extracted one or more primary grant attributes based on the grant request submission and a corresponding grant request reception; merge the validated one or more primary grant attributes with one or more secondary grant attributes to obtain enhanced grant attributes, the one or more secondary grant attributes extracted from one or more secondary sources; construct a first data set using the enhanced grant attributes, wherein constructing the first data set comprises iteratively performing filtration on a set of the enhanced grant attributes and selectively grouping non-filtration set of the enhanced grant attributes as second data set; optimize the first data set data using the second data set; and generate a dynamic prediction engine for the grant request submission, at each phase of a grants lifecycle, based on the optimized first data set.”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor” and “memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules to authorize a financial transaction.  [steps of the ind. claim that equate to the abstract idea]
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction [steps of the ind. claim that equate to the abstract idea] using computer technology (e.g. financial institution computing system) [example of an additional element, preferably the main one]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 1 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Claim is broader than the Specification
LizardTech
Claim 1 recites, “a method of extracting a set of grant records from a content management platform based on a grant request submission, the set of grant records comprising one or more primary attributes associated with each of a grant record from the set of grant records; validating the extracted one or more primary grant attributes based on the grant request submission and a corresponding grant request reception; merging the validated one or more primary grant attributes with one or more secondary grant attributes to obtain enhanced grant attributes, the one or more secondary grant attributes extracted from one or more secondary sources; constructing a first data set using the enhanced grant attributes, wherein constructing the first data set comprises iteratively performing filtration on a set of the enhanced grant attributes and selectively grouping non-filtration set of the enhanced grant attributes as second data set; optimizing the first data set data using the second data set; and generating a dynamic prediction engine for the grant request submission, at each phase of grants lifecycle, based on the optimized first data set.” The method claim(s) does not say what structure performs each step.
“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01I.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clams 1,  10 and 19, recite, “…using the enhanced grant attributes, wherein constructing the first data set comprises iteratively performing filtration on a set of the enhanced grant attributes and selectively grouping non-filtration set of the enhanced grant attributes as second data set; optimizing the first data set data using the second data set…” It is unclear to one of ordinary skill what the difference is between constructing first data  using the “enhanced” grant attributes and optimizing the first data set using the second data…”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989))





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrie et al (US 2002/0120538).
Regarding claims 1, 10 and 19, Corrie discloses: 
extracting a set of grant records  from a content management platform based on a grant request submission, the set of grant records comprising one or more primary attributes associated with each of a grant record from the set of grant records [0144-sort and retrieve],[0152] [0153], [0158], [0163]; 
validating the extracted one or more primary grant attributes based on the grant request submission and a corresponding grant request reception;  [0113]
merging the validated one or more primary grant attributes with one or more secondary grant attributes to obtain enhanced grant attributes, the one or more secondary grant attributes extracted from one or more secondary sources;[0114], [0117], [0153]
 constructing a first data set using the enhanced grant attributes, wherein constructing the first data set comprises iteratively performing filtration on a set of the enhanced grant attributes and selectively grouping non-filtration set of the enhanced grant attributes as second data set; ;[0114], [0117], [0153]
optimizing the first data set data using the second data set; and generating a dynamic prediction engine for the grant request submission, at each phase of grants lifecycle, based on the optimized first data set. ;[0114], [0117], [0153]
Regarding claims 2 and 11, Corrie discloses sending status notification at each phase of the grants lifecycle management of the grant request submission.[0155]
Regarding claims 3 and 12, Corrie discloses wherein the one or more primary grant attributes and the one or more secondary grant attributes comprises features associated with lifecycle of the grant request submission.[0056], [0063]

Regarding claims 4 and 13, Corrie discloses validating the extracted one or more primary grant attributes comprises classifying and de-duplicate the extracted one or more primary grant attributes.
Regarding claims 5 and 14 Corrie discloses wherein obtaining the enhanced grant attributes comprises: indexing domain-specific unstructured data associated with the one or more primary attributes; and organizing the unstructured data into a knowledge base categorized by profile characteristics of the grant request submission and the grant request reception. [0144-sort and retrieve],[0152] [0153], [0158], [0163]
Regarding claims 6 and 15, Corrie discloses wherein the iterative filtration comprises applying filtering on the enhanced grant attributes based on profile characteristics of the grant request submission. [0144-sort and retrieve],[0152] [0153], [0158], [0163]
Regarding claims 7 and 16, Corrie discloses wherein performing the iterative filtration is determined based on historical characteristics of the grant request reception and discrete characteristics of the grant the grant submission. [0144-sort and retrieve],[0152] [0153], [0158], [0163]
Regarding claims 8 and 17, Corrie discloses  wherein optimizing the first date set comprises cross-validating filtered enhanced grant attributes in the first data set with non-filtered enhanced grant attributes in the second data set. [0144-sort and retrieve],[0152] [0153], [0158], [0163]
Regarding claims 9 and 19, Corrie discloses wherein the dynamic prediction engine comprises computing an award score for the grant request submission.[0142]






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692